DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/5/2021 has been entered. Claims 1 and 3-20 remain pending in this application.
Claim Objections
Claim 1 objected to because of the following informalities: in line 5, “wherein the apparatus is configured for deep tissue massage” should be corrected to --wherein the apparatus is configured for deep tissue massage; -- removing the extra period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Shikahama (US PGPub 2018/0353371).
Regarding claim 1, Rhoad teaches an apparatus (see Fig. 1) comprising: a convex protrusion (see Fig. 6A, massage insert 18 comprised of convex protrusions), wherein the convex protrusion is coupled to a backing (see Fig. 6A, protrustion extending from backing of insert 18), wherein the apparatus is configured for deep tissue massage (see paragraphs 4 and 24, insert 18 shown in fig. 6A is for massage; the user places their back against the device and can control the depth of the massage by varying the pressure).
Rhoad does not teach a convex protrusion on which a raised rib runs through a central area thereof, the central area consisting of the center 50% of a top surface of the convex protrusion, wherein the raised rib is one to five millimeters tall.
However, Shikahama teaches an analogous massage device (see abstract and Fig. 3) comprising a protrusion (see Figs. 8 and 9, roller 1 convexly protrudes from the handled mounting 21) on which a raised rib runs through a central area thereof (see Figs. 2 an 6, raised rib 11, the device has ribs evenly spaced along the roller, therefore a cross section of the roller can be taken in which the rib is along the central area of that section), the central area consisting of the center 50% of a top surface of the protrusion (see Fig. 5 and paragraphs 47 and 53, the sizing of the roller and spacing of the ribs can be adjusted within a preferred range, it would be obvious to one skilled in the art to expand the rib to consist of the center 50% of the protrusion top surface to provide more surface area for massaging the user); wherein the 
Rhoads teaches that the massage insert can take on many forms for different types of massage, including ball and socket assemblies or rollers rolling about an axis (see paragraph 24). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the convex protrusions of Rhoad to be the rollers with a raised rib running through the central area thereof, as taught by Shikahama, for the purpose of providing a massage that mimics a finger-pressure treatment that reaches the muscles of the user without damaging the skin (see paragraphs 11 and 59 of Shikahama). 
 Regarding claim 6, Rhoad further teaches wherein the backing (Fig. 6A, 12) is configured for mounting flush with a vertical surface (see Fig. 6A, backing mounted against vertical wall).
Regarding claim 7, Rhoad further teaches) wherein the backing (Fig. 6A, 12) is angularly configured for mounting on a corner of a vertical surface (see Figs 1 and 6A, backing is angled with side panels 14 to mount on a corner). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Shikahama (US PGPub 2018/0353371) as applied to claim 1 above, and further in view of Gueret (US 4,409,967).
Regarding claim 3, Rhoad further teaches wherein a plurality of the convex protrusions extend from the backing (see Fig. 6a).
Rhoad does not teach wherein two or more of the ribs are oriented in different directions. 
However, Gueret teaches an analogous massage device (see abstract and Fig. 1) wherein the plurality massage elements are oriented in different directions (see Fig. 1, spikes 5a and 5b of protrusion 6 mounted at different angles; see col. 3, lines 55-63).
Rhoad teaches that, in the case of ball and socket assemblies, the balls may rotate in any angular direction (see paragraph 24). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified protrusions of Rhoad with ribs to be oriented in different directions, as taught by Gueret, for the purpose of enhancing the massaging effect applied (see col. 4, lines 20-24 of Gueret).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Shikahama (US PGPub 2018/0353371) as applied to claim 1 above, and further in view of Martinez (US PGPub 2011/0138556).
Regarding claim 4, Rhoad teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the backing further comprises a handle containing a vibrating motor on a side of the backing opposite of the protrusions.
However, Martinez teaches an analogous massage device with protrusions for stimulating the skin (see abstract and Fig. 1) with a backing (Fig. 1, 7) comprising a handle (Fig. 1, 1) containing a motor on a side of the backing opposite of the protrusions (Fig. 3, 11; see paragraph 24).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the backing of Georgi to have a handle with a .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Shikahama (US PGPub 2018/0353371) as applied to claim 1 above, and further in view of Lin (US PGPub 2017/0143583).
Regarding claim 5, Rhoad, as modified teaches all previous elements of the claim as stated above and further teaches wherein a nib extends from a side of the protrusion (see Figs 1 and 2, other ridges 11 extend from the side of the protrusion, a nib is described as a small, projecting part, therefore each ridge can be described as a nib). Rhoad, as modified, does not teach wherein the nib is configured for coupling and securing an attachment to the protrusion.
 However, Lin teaches an analogous massage device (see abstract and Fig. 2) wherein a nib extends from a side of at least one convex protrusion (see Figs. 2 and 4; see paragraph 29, outer enveloping member 12 is convex and comprises protrusions, or nibs) and the nib is configured for coupling and securing an attachment to the protrusion (see Figs 2 and 4 and paragraph 29, the protrusions are used to increase friction between the enveloping member 12 and attachment 2).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified convex protrusion of Rhoad to configure the nibs for coupling and securing an attachment to the protrusion, as taught by Lin, for the purpose of allowing different covers to be attached to the massage device in order to change the texture or type of massage (see paragraphs 3 and 26 of Lin, the device can be used . 
Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), in view of Aboud (US 5,833,635) and further in view of Faussett (US PGPub 2017/0231851).
Regarding claim 8, Rhoad teaches an apparatus for mounting on a vertical surface (see Fig. 6A) comprising: 
A plurality of convex protrusions extending from a backing (see Fig. 6A, rounded massage elements extending from backing 18) that is removably attached (see paragraph 24; massage element is removable) to a backing unit (Fig. 6A, 12) at a docking port (see Fig. 2B, docking port defined by walls 16)
Rhoad does not teach a convex protrusion on which a raised rib runs through a central area thereof, the central area consisting of the center 50% of a top surface of the convex protrusion.
However, Meilus teaches an analogous mounted massage device (see abstract and Fig. 2) comprising a protrusion (Fig. 1, base 14 protruding from backing 12) on which a raised rib runs through a central area thereof (see Fig. 1, raised rib 16), the central area consisting of the center 50% of a top surface of the protrusion (see Fig. 1 and col. 5, lines 55-60, raised edge 16 runs through the center of the protrusion).
Rhoads teaches that the massage insert can take on many forms for different types of massage (see paragraph 24). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the convex protrusion of 
Rhoad further does not teach that the backing is handled.
However, Aboud teaches an analogous back massaging device (see abstract) wherein the device has handles (see Fig. 1, handles 11A, 11B, 11C) and is wall mountable (see Col. 2, lines 11-19).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the backing of Rhoad to have a handle as taught by Aboud, for the purpose of allowing the user to use the handle to manipulate the device to reach areas that cannot be massaged when the device is mounted on the wall. 
Rhoad further does not teach wherein a nib extends from a side of at least one convex protrusion and fits into a channel at least partially circumscribing an attachment to the convex protrusion.
However, Faussett teaches an analogous massage device with convex protrusions (see abstract and Figs.5B) wherein a nib (Fig. 5B, 570) extends from a side of at least one convex protrusion (see Fig. 5B; see paragraph 111) and fits into a channel at least partially circumscribing an attachment to the convex protrusion (see Figs. 5A and 5B, nib 570 fits into channel 511 of cover 520).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the convex protrusion of Rhoad to have a nib extending from it as taught by Faussett, for the purpose of allowing different covers to be 
Regarding claim 10, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad further teaches wherein the protrusions are configured such that there are 3 to 5 of the protrusions per row (see Fig. 6A, there are 5 protrusions per row). Rhoad does not explicitly teach wherein the protrusions are configured such that there are 10 to 30 of the protrusions per column. 
However, Rhoad teaches that the massage insert can take any desired form (see paragraph 24). Therefore, it would have been obvious to one skilled in the art at the time of the effective filing date of the invention, to modify the protrusions of Rhoad to be configured such that there are 10 to 30 protrusions per column by mere duplication of parts for the purpose of providing more surface area for the user to massage their body on.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), in view of Aboud (US 5,833,635) and further in view of Faussett (US PGPub 2017/0231851) as applied to claim 8 above, and further in view of Martinez (US PGPub 2011/0138556).
Regarding claim 9, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the handled backing contains a vibrating motor.
However, Martinez teaches an analogous massage device with protrusions for stimulating the skin (see abstract and Fig. 1) with a backing (Fig. 1, 7) comprising a handle (Fig. 1, 1) containing a motor (Fig. 3, 11; see paragraph 24).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the backing of Rhoad to have a handle with a vibrating motor as taught by Martinez, for the purpose of vibrating the protrusions against the skin to perform massaging movements that encourage stimulation of blood flow (see paragraph 24 of Martinez).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), in view of Aboud (US 5,833,635) and further in view of Faussett (US PGPub 2017/0231851) as applied to claim 8 above, and further in view of Fleming (US PGPub 2018/0049938).
Regarding claim 11, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the vertical surface unit contains a storage compartment enclosed by a hinged door.
However, Fleming teaches an analogous massage device (see abstract and Fig. 1) wherein the unit contains a storage compartment (see Fig. 16 showing compartment) enclosed by a hinged door (Fig. 16, 78; see paragraph 80).
Rhoad and Fleming both teach massage devices with attachments for different massaging effects. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date, to modify the device of Rhoad with a storage compartment as taught by Fleming, for the purpose of providing a place on the device to store the alternative massage attachment options that makes it less likely for the user to misplace the attachments.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), in view of Aboud (US 5,833,635) and further in view of Faussett (US PGPub 2017/0231851) as applied to claim 8 above, further in view of Martinez (US PGPub 2011/0138556) and further in view of Imboden (US PGPub 2008/0306417).
Regarding claim 12, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the handled backing contains a vibrating motor. 
However, Martinez teaches an analogous massage device with protrusions for stimulating the skin (see abstract and Fig. 1) with a backing (Fig. 1, 7) comprising a handle (Fig. 1, 1) containing a motor (Fig. 3, 11; see paragraph 24).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the backing of Rhoad to have a handle with a vibrating motor as taught by Martinez, for the purpose of vibrating the protrusions against the skin to perform massaging movements that encourage stimulation of blood flow (see paragraph 24 of Martinez).
Rhoad, as modified, further does not teach and wherein the handled backing contains a charging port receiver electrically coupled to a power source that powers the vibrating motor; the charging port receiver configured to receive a post-shaped charging port, the post-shaped charging port being permanently affixed to the vertical surface unit at the docking port
However, Imboden teaches an analogous vibrating massage device (see abstract) wherein the handled backing (fig. 9A, 250) contains a charging port receiver (Fig. 9A, collar 226 with electrical contacts 205a nd 205b) electrically coupled to a power source that powers the vibrating motor (see paragraph 38, the electrical contact function to charge the battery to power the motor) the charging port receiver configured to receive a post-shaped charging port 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the device of Rhoad to have a way of charging the massage device when it is mounted to the docking station as taught by Imboden for the purpose of providing a way of recharging the device that simplifies the number of components required to power the device by having the charging take place at the docking station.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), in view of Aboud (US 5,833,635) and further in view of Faussett (US PGPub 2017/0231851) as applied to claim 8 above, and further in view of Free (US 9,186,294).
Regarding claim 14, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the vertical height of the surface unit is ten to thirty inches long. 
However, Free teaches an analogous mounted body massager (see abstract) wherein the vertical height of the surface unit is 10 ¾ inches long (see col. 3, lines 24-25).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the surface unit of Rhoad with the vertical height as taught by Free within the claimed range, for the purpose of providing an appropriately sized unit for massaging the body.
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875), and further in view of NPL ‘Human Height’ (hereinafter “Roser”).
Regarding claim 15, Rhoad teaches a method for scratching or massaging human or animal body surfaces (see paragraph 3 and Fig. 1), comprising: 
Mounting to a wall (see Fig. 1 and paragraph 23) a device comprising at least one convex protrusion (Fig. 6A, massage insert 18 having convex protrusions) wherein the protrusion is coupled to a backing unit (Fig. 3H, 34; see paragraph 38, each projection is mounted to the brush backing); and moving the body surface against the at least one convex protrusion (see paragraph 24, the user moves their body against the device), wherein the at least one convex protrusion is configured for deep tissue massage (see paragraphs 4 and 24, insert 18 shown in fig. 6A is for massage; the user places their back against the device and can control the depth of the massage by varying the pressure).
Rhoad does not teach a convex protrusion on which a raised rib runs through a central area thereof, the central area consisting of the center 50% of a top surface of the convex protrusion.
However, Meilus teaches an analogous mounted massage device (see abstract and Fig. 2) comprising a protrusion (Fig. 1, base 14 protruding from backing 12) on which a raised rib runs through a central area thereof (see Fig. 1, raised rib 16), the central area consisting of the center 50% of a top surface of the protrusion (see Fig. 1 and col. 5, lines 55-60, raised edge 16 runs through the center of the protrusion).
Rhoads teaches that the massage insert can take on many forms for different types of massage (see paragraph 24). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the convex protrusion of Rhoad to have a raised rib running through a central area thereof, as taught by Meilus, for the purpose of providing a surface that can apply a deep, concentrated pressure to the user that replicates manual muscular therapy performed by therapists (see Meilus col. 6, lines 27-55).
Rhoad, as modified, further does not teach wherein the backing unit has a bottom mounting height of 35 to 46 inches and a top mounting height of 48 to 62 inches. 
However Rhoad teaches a device that is intended to be mounted at a height to allow a user to massage their back. Roser teaches that the average human height is 62-67 inches (see page 10 of attached NPL). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the device of Rhoad to be mounted at least lower than 62 inches and within the claimed range in order to have the device at a height that allows the user to massage their body.
 Regarding claim 16, Rhoad further teaches removing a hand-held unit (Fig. 6A, 18) from the backing (see Fig. 6A, unit 18 fits into slots 16 on the backing and is removable) and moving the hand-held unit against the body surface (see paragraph 24, removable insert 18 has the massaging elements, when removed the user could hold the insert and massage themselves with it).
Regarding claim 19, Rhoad further teaches removing a hand-held unit from the device (see Fig. 1, unit 18 fits into slots 16 on the backing and is removable), wherein the hand-held unit comprises at least one of the convex protrusions (see paragraph 24, removable insert 18 .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US PGPub 2011/0166481) in view of Meilus (US 5,810,875) and further in view of NPL ‘Human Height’ (hereinafter “Roser”) as applied to claim 15 above, and further in view of Fleming (US PGPub 2018/0049938).
Regarding claim 20, Rhoad, as modified, teaches all previous elements of the claim as stated above. Rhoad does not teach wherein the vertical surface unit contains a storage compartment enclosed by a hinged door, wherein the hinged door further comprises at least one of the convex protrusions on an exterior surface.
However, Fleming teaches an analogous massage device (see abstract and Fig. 1) wherein the unit contains a storage compartment (see Fig. 16 showing compartment) enclosed by a hinged door (Fig. 16, 78; see paragraph 80).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date, to further modify the device of Rhoad with a storage compartment as taught by Fleming, for the purpose of providing a place on the device to store the alternative massage attachment options that makes it less likely for the user to misplace the attachments. It would further be obvious to one skilled in the art to have the hinged door comprise at least one of the convex protrusions on an exterior surface for the purpose of making use of more of the surface area of the device for massaging.
Allowable Subject Matter
Claims 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/5/2021, with respect to the rejection(s) of claim 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shikahama (US PGPub 2018/0353371).
Regarding claim 8, Applicant further argues that adding a handled backing to the modified device of Rhoads with a protrusion as taught by Meilus teaches away from the intended purpose of the raised edge of Meilus being used to treat deep tissue. Applicant argues that the handled backing would not allow a user to deeply reach the tissue, as Meilus specifically states that other prior art where a therapist applies the force requires physically demanding effort. Meilus teaches that the user presses themselves against the protrusion in order to achieve this force. However, the handled backing is added to the primary Rhoads reference, which is removable from a backing. The user can use the mounted device to achieve deep tissue massage and, if desired, remove it from the backing, use the added handle, and achieve a different type of massage. Further, the handle can simply be used to hold the device and place it on the floor, the user can then press themselves against the protrusion with the raised rib. 
Applicant further argues that Faussett does not teach “a channel of an attachment to the convex protrusion, the channel at least partially circumscribing the attachment”. Applicant argues that the loop of the cover attachment is not the same as a channel. However, a channel can also be described as a tubular enclosed passage, which the loop of Faussett can be considered. However, a new rejection of claim 8 using Brattesani has been used.
Regarding claim 15, applicant argues that Meilus teaches a sharp edge and appears to be trying to distinguish the sharp edge from the flat top-surface of the applicant’s raised rib as seen in fig. 2A, for example. However, the claims do not require that the rib’s top edge be flat. 
Applicant further argues that Meilus’s sharp edge is not a “raised rib”. However, a rib is an elongated ridge, which is the structure shown in Meilus (see Fig. 1). In modifying Rhoads, the ridge would be extending from, or raised, from the base convex protrusion. 
Applicant argues that Meilus teaches that the sharp edge is used to reach deep tissue and the edge would need to have substantial height to reach such tissue. Applicant cites col. 3, lines 62-67 of Meilus which states that the muscles are located approximately three to four inches below the skin. However, Meilus is used to teach adding a raised rib to Rhoads’s convex protrusion. The claim further requires that only one protrusion has a raised rib. Therefore, adding a rib to one protrusion of Rhoad would allow the user to use that protrusion to reach a deeper point. Applicant’s argument further relies on what Meilus teaches rather than the ridge of Meilus being used to modify Rhoad. Rhoad teaches a device that can provide different types of massages by using different massage elements, Meilus is used to teach a massage element that can reach a deeper point on the body.
Applicant argues it would not be obvious to put a sharp beveled edge on top of a convex protrusion as a raised rib and that, doing so would be panful to most people. However, some people may want this feature to deeply reach muscles. 
Regarding claims 17-18, applicant’s arguments towards the Chi reference have been considered and are persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP5363146 which discloses a massage brush with protrusions having projections, the projections, however, are not being considered ribs. Raines et al. (US 10,363,195) which discloses rollers with central raised ribs; Betram et al. (US PGPub 2013/0096472) which discloses rollers with central raised ribs; Witter (US 6,584,637) which discloses a convex protrusion with a central raised rib; Morreale et al. (US PGPub 2008/0306331) which discloses a convex massage device with central raised ribs; Caggiano et al. (US 8,622,890) which discloses a convex massage device with raised ribs; Doty (US PGpub 2007/0118968) which discloses a massage device with convex protrusions with a raised rib for providing a scratching effect; Sanders et al. (US 4,308,860) which discloses a convex massage device placed on a finger with raised projections for scalp massage; Brattesani (US PGPub 20050090768) which teaches convex protrusions with a bayonet component for attaching different massage heads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799